91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael S. SOFIDIYA, Sr., Plaintiff--Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service, Defendant--Appellee.
No. 95-3106.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided:  July 9, 1996

Michael S. Sofidiya, Sr., Appellant Pro Se.
Theresa Carroll Buchanan, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint against his former employer brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994), and the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp.1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sofidiya v. Runyon, No. CA-95-527-A (E.D.Va. Oct. 27, 1995).  We deny Appellant's motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED